NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-10437

                Plaintiff-Appellee,             D.C. No. 1:15-cr-00459-DKW-1

 v.
                                                MEMORANDUM*
SAMOA ULISESE LEFITI,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Derrick K. Watson, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Samoa Ulisese Lefiti appeals from the district court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The district court found that Lefiti had shown extraordinary and compelling


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Lefiti’s motion
to expedite submission without oral argument is granted.
reasons for compassionate release, but denied relief on the basis of the 18 U.S.C.

§ 3553(a) factors. Lefiti argues that the district court erred by treating U.S.S.G.

§ 1B1.13 as binding in violation of United States v. Aruda, 993 F.3d 797, 802 (9th

Cir. 2021). Though he acknowledges that the court found in his favor as to

extraordinary and compelling reasons, he contends that reversal is required because

“the court’s adherence to the guideline and its commentary nonetheless adversely

affected its consideration of § 3553(a)’s factors.” We disagree. While the court

focused on the danger Lefiti poses to the public, a consideration specifically

enumerated in § 1B1.13, it also expressly tied its dangerousness analysis to

§ 3553(a)(2)(C), which concerns the need to protect the public. On this record, any

error by the court in relying on § 1B1.13 was harmless. Moreover, contrary to

Lefiti’s arguments, the court correctly evaluated the § 3553(a) factors, considered

the totality of the circumstances, and did not abuse its discretion in denying relief.

See Aruda, 993 F.3d at 799 (stating standard of review); United States v.

Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018) (a district court abuses its

discretion only if its decision is illogical, implausible, or without support in the

record).

      AFFIRMED.




                                           2                                     20-10437